DETAILED ACTION

1.	This action is responsive to the communications filed on 03/16/2021.
2.	Claims 1-18 are pending in this application.
3.	Claims 1, 7, 13, have been amended.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive. In the remarks, applicant argued that:
a.	In Ramachandran, an event is generated by an administrator to request the installation of a software product on a client workstation. (Ramachandran, paragraph 0043). In Ramachandran, once installation information of software products needed is located in the IPR, a scheduler schedules a push of the required software products to the workstation. (Ramachandran, paragraph 0044). When the scheduled time arrives, a software pull is initiated by the IPR from the workstation to retrieve software products to be installed on the workstation. (Ramachandran, paragraph 0044). Next, a response file is created by the IPR, which includes a combination of installation of the employee (current installation) and the other employees (previous installations) whose installation information is stored by the IPR for future installs. (Ramachandran, paragraph 0045). The IPR then drives the silent install of the software product on the workstation. (Ramachandran, paragraph 0046). 
Thus, in Ramachandran, the "install module" that performs the installation process is not part of the software product that is being installed. To the contrary, in Ramachandran, it appears as though the installation tool that resides on the workstation and/or the IPR initiate and control the installation of the software product. For example, (Applicant’s remarks, Page 8).

In response: The examiner respectfully disagrees.
The claim limitation recites “…a product to launch an install module of the product to install an instance…”. The applicant has argued that “the "install module" that performs the installation process is not part of the software product that is being installed.” However, these are two different things. A product to launch an install module of the product is broader than an install module that is part of the software product. The limitation “of the product” is a broad relationship. In Ramachandran, the installation tool (i.e., claimed install module) is used to facilitate installation of the software product to the client. As such, the installation tool is necessary in order to install the software product to the client. Therefore, the installation tool is “of the product” as it is used in order to install the product itself. 
Further, applicant’s specification defines the claimed install module as:

[0008] Embodiments of the present disclosure provide a method, system and computer program product for dynamic product installation based on user feedback. For example, in some embodiments, the method and technique utilizes user feedback corresponding to a previous install of a product to assist and/or modify future installations of the product. The feedback of previous users/installers may be retrieved in real time upon initiating an install of the product such that the installing user may view the comments/feedback of previous installers while currently installing the product (e.g., displayed to the user at different corresponding stages of the installation process/sequence). The  An install module may evaluate/analyze the user feedback and automatically determine whether certain steps of a default installation path for the product should be modified.

[0033] Install module 352 is configured to facilitate installation of product 350 on a respective client 304/306.

	Consistent with applicant’s specification, Ramachandran disclosed the installation tool being configured to remember answers (i.e., feedback) to previously asked questions during a prior installation (Paragraph 35) and to facilitate installation of the software product to the client (Paragraph 37).
	Therefore, the rejection is respectfully maintained. 

	b.	Thus, although Wookey appears to disclose that a particular "route" may be determined for changing a state of software elements on a client system, the "route" appears to be custom-developed for the client system based on the current software manifest for the client. Thus, in Wookey, the "route" does not appear to be a modification of a "default" installation process for a particular software product (Applicant’s remarks, Page 10).

	In response: The examiner respectfully disagrees. 
Wookey disclosed that a dependency route involves a path of software files needed to install a software application. All software applications can be installed in different ways, for example, the same software application may be installed to achieve the fastest run time, the highest reliability, or the highest security. Each configuration changes the software files required for installation of that software application (i.e., modified installation process). A dependency route involves a pathway in the map, between every file needed to install a software application (Paragraph 56). A client has choices based on their installation needs. They may install the software based on one of the dependency routes provided by the dependency map (i.e., default installation process). Secondly, the client may run a simulation of the chosen dependency route to determine if the route would result in successful installation. Based on the success of the simulation, the client may choose to install the route or request an alternate route from the dependency map (i.e., modified installation sequence)(Paragraph 67). Dependency routes reflect the customer installation choices, analysis of the installation success, and feedback to the map concerning the same. Dependency routes are defined when a specific installation is undertaken by a dependency route calculator. The routes are refined over time based on success and failure feedback based on the actual install (Paragraphs 115-116). As such, it is clear to the examiner that a provided dependency route (i.e., default) can be changed to an alternate route (i.e., modified) based on the success or failure feedback from previous installs. 
Therefore, the rejection is respectfully maintained. 

c.	Further, there would appear to be no need to modify any path obtained from the server IPR in Ramachandran for the installation. For example, in Ramachandran, the IPR appears to use information from previous installs at the customer's site to install the new product at the workstation in the same manner. Thus, the previous installation information of the IPR would be used for the current installation - not modified. Further, the proposed modification asserted by the Examiner would unlikely result in less software installation errors as asserted by the Examiner. (Office Action, page 10) (Applicant’s remarks, Page 10).

In response: The examiner respectfully disagrees. 

	Therefore, the rejection is respectfully maintained. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 13, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 13, of U.S. Patent No. 9,680,697 (Patent ‘697) in view of Ramachandran et al. (US 2005/0097547).
Regarding claim 1, Patent ‘838 discloses:
(Patent ‘697, claim 1);
interfacing, by the install module, with a server system; retrieving, by the install module from the server system, feedback data, the feedback data collected by the server system in connection with prior installations of the product (Patent ‘697, claim 1); 
creating, by the install module, a modified installation sequence for the product on the client computing system from the default installation process based on the retrieved feedback data (Patent ‘697, claim 1);
installing, by the install module, the instance of the product on the client computing system according to the modified installation process (Patent ‘697, claim 1).
Patent ‘697 did not explicitly disclose initiating, on a client computing system, by a user.
However, in an analogous art, Ramachandran disclosed initiating, on a client computing system, by a user (Paragraph 43, the process being when an event is generated by the administrator (i.e., user)).
One of ordinary skill in the art would have been motivated to combine the teachings of Patent ‘697 with Ramachandran because the references involve installing software on client systems, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the initiating by a user of Ramachandran with the teachings of Patent ‘697 in order to improve data processing and…for distributing software (Ramachandran, Paragraph 2).
Claims 7, 13, recite substantially the same subject matter and are therefore rejected under the same rationale. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 13, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite “a product to launch an install module of the product to install…”. Applicant’s specification does not point to a product launching an install module of the product to install an instance of the product anywhere in the specification. There is no support or requirement for a product to launch an install module. Applicant’s specification does disclose installation and an install module and that a product includes the install module (Applicant’s specification, Paragraph 32). However, what actually launches the install module is nowhere in the specification. 

Claim Interpretation

Claim 7 recites a “processor unit” and while the claim recites a generic placeholder (claimed unit), it is modified by structure (claimed processor) and therefore is not considered a generic placeholder. Therefore, the claim is not interpreted under 112(f).
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. (US 2005/0097547) in view of Wookey (US 2008/0201705).
Regarding claim 1, Ramachandran disclosed:
A method, comprising: initiating, on a client computing system (Paragraph 37, client workstation 400) by a user (Paragraph 43, administrator), a product (Paragraph 37, software product) to launch an install module (Paragraph 37, installation tool) of the product to: install an instance of the product on the client computing system according to a default installation process (Paragraph 42, common path) (Paragraph 32, performing auto-configuration or install using detected relationships with prior product installation configuration information from client workstations. Paragraph 37, installation tool resides on client workstation…to facilitate (i.e., launch) installation of software product from the client. Paragraph 42, the install path may be instance based or common path (i.e., default));
interfacing, by the install module, with a server system (Figure 4, showing the installation tool (i.e., install module) interfacing with the server layer 408);
retrieving, by the install module from the server system, feedback data, the feedback data collected by the server system in connection with prior installations of the product (Paragraph 33, the installation information is gathered by the IPR upon a successful prior installation at a customer’s site. IPR stores installation information that a client or user may have entered during installation, for example, server name and location (i.e., feedback). Paragraph 34, the installation tool is configured to enable previous installation information such as database name and port number (i.e., more feedback) to be shared by the same or different workstations (i.e., retrieving by the install module). When a future installation occurs, the new application may reuse the installation information from the previously installed application by searching the IPR 410).
While Ramachandran gathers client feedback (Paragraph 33), Ramachandran did not explicitly disclose creating, by the install module, a modified installation process for the product on the client computing system from the default installation process based on the retrieved feedback data; and installing, by the install module, the instance of the product on the client computing system according to the modified installation process.
However, in an analogous art, Wookey disclosed creating, by the install module, a modified installation process for the product on the client computing system from the default installation process based on the retrieved feedback data (Paragraph 45, dependency route calculator includes modules that collect and use successful and unsuccessful installations to optimize future installations. Paragraph 54, a confidence factor is a percentage of installations that have been successful based on dependency related to total attempts. Paragraph 67, a client has choices based on their installation needs. They may install the software based on one of the dependency routes provided by the dependency map (i.e., default installation process). Secondly, the client may run a simulation of the chosen dependency route to determine if the route would result in successful installation. Based on the success of the simulation, the client may choose to install the route or request an alternate route from the dependency map (i.e., modified installation sequence). Paragraph 115, dependency routes reflect the customer installation choices, analysis of the installation success, and feedback to the map concerning the same. Paragraph 116, dependency routes are defined when a specific installation is undertaken by a dependency route calculator. The routes are refined over time based on success and failure feedback based on the actual install);
	installing, by the install module, the instance of the product on the client computing system according to the modified installation process (Paragraph 193, upon confirmation of a preferred route, the service provider streams the route to the software agent…to install the application).
	One of ordinary skill in the art would have been motivated to combine the teachings of Ramachandran and Wookey because the references involve gathering feedback of installed applications, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the installation using the modified sequence of Wookey with the teachings of Ramachandran in order to reduce the number of software installation errors (Wookey, Paragraph 25).
	Regarding claims 7, 13, the claims recite substantially similar limitations as claim 1. Claim 7 recites a processor and memory (Ramachandran, Paragraph 23, processor and memory). Claim 13 recites a computer readable medium (Ramachandran, Paragraph 60, computer readable medium).
Regarding claims 2, 8, 14, the limitations of claims 1, 7, 13, have been addressed. Ramachandran and Wookey disclosed:
	further comprising collecting, by the install module, from the user, feedback data associated with the modified installation process (Wookey, Paragraph 45, dependency route calculator includes modules that collect and use successful and unsuccessful installations to optimize future installations).
	For motivation, please refer to claim 1.
	Regarding claims 3, 9, 15, the limitations of claims 2, 8, 14, have been addressed. Ramachandran and Wookey disclosed:
	further comprising communicating the feedback data collected from the user to the server system (Wookey, Paragraph 68, clients are capable of communicating the success or failure of installations back to the service provider).
	For motivation, please refer to claim 1.
	Regarding claims 4, 10, 16, the limitations of claims 1, 7, 13, have been addressed. Ramachandran and Wookey disclosed:
	further comprising querying, by the install module, the user to obtain feedback data from the user associated with the modified installation process (Ramachandran, Paragraph 35, remember answers to previously asked questions during a prior installation. Wookey, Paragraph 151, allowing for queries to made as to how many successful and unsuccessful installs have occurred).
	For motivation, please refer to claim 1.
	Regarding claims 5, 11, 17, the limitations of claims 1, 7, 13, have been addressed. Ramachandran and Wookey disclosed:
(Ramachandran, Paragraph 35, remember answers to previously asked questions during a prior installation. Wookey, Paragraph 11, installation scripts ask questions during the install including where to install the application, what optional features are desired, or privilege level).
	For motivation, please refer to claim 1.
	Regarding claims 6, 12, 18, the limitations of claims 1, 7, 13, have been addressed. Ramachandran and Wookey disclosed:
	further comprising: collecting, by the install module, from the user, feedback data associated with the modified installation process; and saving, by the install module, the feedback data collected from the user as metadata to the product (Ramachandran, Paragraph 33, storing the information of a successful prior installation in the IPR).

Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663.  The examiner can normally be reached on M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.C.N/Examiner, Art Unit 2443                                                                                                                                                                                                        
/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443